Citation Nr: 0840327	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability 
on a direct basis.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a bilateral eye 
disability, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1970.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

Procedural history

In the March 2003 rating decision, service connection was 
granted for diabetes mellitus.  Service connection was denied 
for an eye condition, a heart condition, 
and hypertension.  The veteran perfected an appeal as to 
these three issues.

In May 2004, November 2006 and March 2008, the Board remanded 
these issues for further development.  A supplemental 
statement of the case (SSOC) was issued by the VA Appeals 
Management Center (AMC) in September 2008 which continued the 
previous denials of service connection for a heart 
disability, hypertension, and a bilateral eye disability.  
The case has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue clarification

In a November 2006 decision, the Board denied service 
connection for a heart disability as secondary to the 
service-connected diabetes mellitus.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2008).  That issue 
accordingly has been resolved.  Remaining is the issue of the 
veteran's entitlement to service connection for a heart 
disability on a direct basis.

Pursuant to the May 2004 and November 2006 remands, the AMC 
in November 2006 wrote to the veteran and his representative 
and sought clarification on whether the veteran was claiming 
service connection for a bilateral eye disability or only a 
right eye disability.  Neither the veteran nor his 
representative has responded.  Given that a report of a June 
2006 VA examination reflects a diagnosis of a bilateral eye 
disability, specifically bilateral macular degeneration, the 
Board will assume that the veteran is seeking service 
connection for a bilateral eye disability.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran currently has a heart disability.

2.  The competent medical evidence of record does not support 
a conclusion that the veteran's hypertension is caused by or 
aggravated by his service-connected diabetes mellitus.

3.  The competent medical evidence of record does not support 
a conclusion that the veteran's bilateral eye disability is 
caused by or aggravated by his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Hypertension is not proximately due to or the result of 
the veteran's service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310 (2008).

3.  A bilateral eye disability is not proximately due to or 
the result of the veteran's service-connected diabetes 
mellitus.  38 C.F.R. § 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a heart disability 
on a direct basis [as noted above, service connection on a 
secondary basis was previously denied by the Board]; and 
service connection for hypertension and a bilateral eye 
disability as secondary to the service-connected diabetes 
mellitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2004, the Board remanded this case.  The purpose of 
the Board's remand was to clarify whether the veteran is 
seeking service connection for only a right eye disability or 
for a bilateral eye disability, to obtain a summary report of 
a 
VA 24-hour holter monitor study, and to schedule the veteran 
for a VA examination and medical opinion. 

In August 2004, the summary report of a VA 24-hour holter 
monitor study was associated with the veteran's claims file.  
In June 2005, the veteran underwent VA eye and heart 
examinations.  In June 2006, the veteran underwent another VA 
examination.  Opinions were rendered by the examiners.

In an August 2006 statement in lieu of a VA Form 646, the 
veteran's representative questioned the rationale of the 
medical nexus opinion in the report of the June 2006 VA 
examination and cited Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  In an October 2006 written brief 
presentation, the representative argued that the medical 
nexus opinion in the report of the June 2006 VA examination 
failed to comply with the directives of the May 2004 Board 
remand because the report supposedly contained a factual 
error regarding the onset of diabetes mellitus and glaucoma.

The medical nexus opinions in the reports of the June 2005 
and June 2006 VA examinations appear to be complete, thorough 
and well reasoned.  It appears that the representative was 
merely dissatisfied with the conclusions of the examiners, 
which as discussed below were unfavorable to the veteran's 
claim.  However, this is not a legitimate reason for the 
Board to order another medical nexus opinion.  
As the United States Court of Appeals for Veterans Claims 
(the Court)  has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [emphasis in original]; see also Counts v. 
Brown, 6 Vet. App. 473, 478-79 (1994).  

In November 2006, the Board again remanded the claims to 
clarify whether the veteran is seeking service connection for 
only a right eye disability or for a bilateral eye 
disability, to obtain additional VA and private treatment 
records, and to obtain a VA medical nexus opinion regarding 
direct service connection for the heart disability.

As was noted in the Introduction, the AMC in November 2006 
wrote to the veteran and his representative and sought 
clarification on whether the veteran was claiming service 
connection for a bilateral eye disability or only a right eye 
disability.  Neither the veteran nor his representative has 
responded, and the Board is assuming that the veteran is 
seeking service connection for a bilateral eye disability.

The AMC obtained VA treatment records and private treatment 
records.  In April 2007, a medical nexus opinion was 
rendered, which has been associated with the claims folder.

In March 2008, the Board remanded the claims once again in 
order to obtain  additional VA treatment records and to 
obtain another VA medical nexus opinion.
In April 2008, additional VA treatment records were 
associated with the veteran's claims file.  In April 2008, 
the veteran underwent a VA examination, and the VA examiner 
rendered a medical nexus opinion.

In short, the Board's various remand instructions have been 
complied with.  See Stegall, supra.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and the AMC informed the veteran of VA's 
duty to assist him in the development of his claims in 
letters sent in July 2002, March 2003, May 2003, August 2004, 
December 2004, and November 2006, which were specifically 
intended to address the requirements of the VCAA.  The July 
2002, May 2003, and  August 2004 VCAA letters informed the 
veteran of the evidence necessary to establish direct service 
connection, and the May 2003 and August 2004 VCAA letters 
informed the veteran of the evidence necessary to establish 
secondary service connection.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the service connection claims.

As for the evidence to be provided by the veteran, in the 
various VCAA letters the RO and the AMC asked the veteran to 
identify and send relevant medical evidence.  The RO and the 
AMC provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the various VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [VA examinations were conducted in 
January 2003, June 2005, June 2006, and April 2008, and a 
separate VA nexus opinion was rendered in April 2007.]

In various VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the August 2004 and November 2006 VCAA letters, the AMC 
informed the veteran that he should submit any evidence in 
his possession relevant to his claim, as follows:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See, e.g., the November 26, 2006 VCAA 
letter, page 2.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, and element (2), existence of a disability, 
are not at issue.  The claim was denied based on element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements regarding this claim.  The AMC specifically 
addressed elements (4) and (5) in the November 2006 VCAA 
letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the veteran's service medical 
records, VA and private treatment records, and reports of VA 
examinations and VA nexus opinions, which will be described 
below.  The Board finds that all relevant evidence necessary 
for an equitable resolution of these issues has been 
identified and obtained.

As noted in the Stegall section above, the veteran's 
representative expressed dissatisfaction with the conclusions 
of two VA examiners.  The Board has rejected that argument.  
Moreover, additional medical opinions have been obtained, 
although this was not due to the representative's arguments.  
If the representative continued to believe that another 
examination or medical opinion would add anything of value to 
the record, he was free to obtain such on his own and forward 
it to VA, as explained in the VCAA letters.  See 38 U.S.C.A. 
§ 5107(a) [a claimant has the responsibility to support a 
claim for benefits].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for a heart disability 
on a direct basis.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection]. 

Factual background

The Board believes that a brief factual background will 
assist in an understanding of its analysis of this claim.

The veteran's service medical records reflect that at a 
February 1967 periodical physical examination a Grade II 
ejection systolic murmur at the apex and aortic area was 
noted.  The impression was the murmur was not significant.  A 
March 1967 electrocardiogram was normal.  Similarly, a March 
1970 separation examination and electrocardiogram were 
normal.  The rest of the veteran's service treatment records 
do not show a diagnosis of heart disease.

The veteran left military service in September 1970.  A 
report of a December 1970 VA examination showed no murmurs or 
bruits and no diagnosis of heart disease.  
A December 1970 VA electrocardiogram revealed sinus 
bradycardia.  Later VA and private treatment records reflect 
findings of bradycardia and arrhythmia.  

A May 1995 VA stress myocardial perfusion scan shows an 
impression of mild reversible ischemia.  A May 1995 VA 
treatment record reveals an assessment of coronary artery 
disease.  The veteran was referred for a VA cardiology 
evaluation.  The veteran underwent a stress echocardiogram 
which was normal.  The VA cardiologist indicated that no 
further cardiac evaluation was necessary given the results of 
the echocardiogram.  The cardiologist did not diagnose a 
heart disability.  Other VA and private treatment records, to 
include records more recent than May 1995, show no diagnosis 
of coronary artery disease.

The reports of the June 2005 and April 2008 VA examinations 
and the April 2007 VA medical nexus opinion reflect that 
atrial arrhythmia exists.



Analysis

Clarification of issue on appeal

As was described in the Introduction, the veteran's claim of 
entitlement to service connection for heart disease on a 
secondary basis has previously been denied by the Board.  
This matter now involves only direct service connection.

 The issue of entitlement to service connection for 
hypertension has been developed separately from the issue of 
service connection for heart disease.  The hypertension issue 
will be discussed immediately following the Board's analysis 
of this issue. 

Discussion

As to the first Hickson element, current disability, whether 
the veteran currently has a heart disability is a medical 
question which the Board cannot answer itself.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
current diagnosis of a heart disability) outweighs the 
isolated and sketchy May 1995 evidence which is arguably in 
favor of the claim (i.e., the assessment of ischemia and 
coronary artery disease.  ["Ischemia is defined as 
'[h]ypoemia; local anemia due to mechanical obstruction 
(mainly arterial narrowing) of the blood supply.' Stedman's 
Medical Dictionary 728 (5th ed. 1982)."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 348 (1992).]

While a VA medical professional made an initial assessment of 
coronary artery disease in May 1995 based on a Thallium test 
showing reversible ischemia, there is no indication that the 
medical professional had any particular expertise in 
cardiology.  Indeed, the veteran was quickly referred to a VA 
cardiology clinic for further evaluation.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].  The resulting specialist's 
assessment indicated no heart disease existed.

The only suggestion of heart disease since service was the 
May 1995 assessment, which was immediately discounted after 
consultation with a specialist in cardiology.  The Board 
places great weight on the overwhelming majority of four 
volumes worth of VA and private treatment records dated from 
1971 to the present, to include the May 1995 VA cardiology 
clinic evaluation and to include all medical records 
subsequent to May 1995.  The Board attaches great weight of 
probative value to the reports of the June 2005 and April 
2008 VA examinations and the April 2007 VA nexus opinion, 
which are based on reviews of the record and of recent 
electrocardiograms and echocardiograms and provide bases for 
the opinions.  

The Board is of course aware of what appear to be abnormal 
findings. However, these have been determined to be benign, 
with no underlying heart disease identified.  As to the 
finding of a heart murmur on the February 1967 physical 
examination, the examining physician's conclusion was that 
the murmur was not significant.  The report of the December 
1970 VA examination showed no diagnosis of coronary artery 
disease or an underlying heart disability manifested by 
bradycardia and arrhythmia.  Finally, the April 2007 and 
April 2008 VA examiner described the arrhythmia as being 
benign in nature.  The examiner further indicated that the 
heart examinations subsequent to the heart murmur being found 
on the February 1967 in-service physical examination were 
normal and reinforce the initial finding that the heart 
murmur was benign.  The examiner noted that there was no 
evidence of coronary artery disease, valvular heart disease, 
or other cardiac defect that would cause a murmur.  The 
examiner added that the VA computerized patient record system 
for the veteran showed no cardiac medications or diagnoses.  

In short, a preponderance of the competent medical evidence 
indicates that there exists no heart disease, and the medical 
evidence demonstrates that the heart murmur and arrhythmia 
are not indicative of heart disease.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability, 
at least at some point since filing a claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [so long as the veteran 
had a diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability 
was satisfied].  No such current disability has been 
demonstrated. 

To the extent that the veteran and his representative are 
asserting that the veteran has or ever had a heart 
disability, it is now well established that lay persons 
without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]; see also 38 C.F.R. § 3.159 (a)(1).  
Any such statements offered in support of the veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
heart disability fails on that basis alone.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

In the absence of Hickson element (1), the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a heart 
disability.  Therefore, the benefit sought on appeal is 
denied.



2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

Relevant law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2008) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

In the September 2008 SSOC, the AMC provided the veteran with 
the amended version of 38 C.F.R. § 3.310(b).  Although the 
overall intention of the amendment to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  The Court in Allen was not concerned 
with, and did not address, such an evidentiary requirement.  
Notably, in addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  

Therefore, the Board finds that the more favorable law is the 
holding in Allen and that the holding in Allen applies to 
this case and not the new version of 38 C.F.R. § 3.310(b).  

Analysis

The veteran and his representative are not claiming that his 
hypertension was incurred in or aggravated by service.  
Instead, the veteran and his representative are claiming that 
the hypertension is secondary to the veteran's service-
connected diabetes mellitus.  

The evidence of record reflects that the veteran has 
hypertension.  In addition, service connection is in effect 
for diabetes mellitus.  Accordingly, Wallin elements (1) and 
(2) have been satisfied.

Turning to Wallin element (3), there is of the report of the 
June 2005 VA examination, the April 2007 VA medical nexus 
opinion, and the report of April 2008 VA examination.  Those 
opinions, which are rendered by the same VA physician, are 
not favorable to the veteran's claim.  The VA examiner opined 
that it is less likely than not that the veteran's 
hypertension was caused or aggravated by the service-
connected diabetes mellitus.  

In the report of the June 2005 VA examination, the VA 
examiner stated that the rationale for the opinion was that 
the veteran's hypertension had its onset at the same time as 
his diabetes mellitus, the rationale being that the diabetes 
could not have caused the hypertension because it did not 
preexist the hypertension.  In the April 2007 opinion, the VA 
examiner noted that additionally obtained VA medical records 
did not change his opinion rendered in the report of the June 
2005 VA examination.

In the June 2005 report, the examiner also indicated that the 
veteran had no significant renal impairment.  In the report 
of the April 2008 VA examination, the examiner added that 
aside from some minimal microalbuminuria, the veteran did not 
have any nephropathy.  The rationale appears to be that 
diabetic nephropathy could lead to hypertension, but in this 
case there is no evidence of diabetic nephropathy.

The only other evidence which purports to relate the 
veteran's hypertension to the service-connected diabetes 
mellitus comes from the statements of the veteran and his 
representative.  The Board again notes that it is now well 
established that laypersons, such as the veteran and his 
representative, who are without medical training are not 
competent to relate a disorder to a specific etiology.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).
 
The Board therefore finds that a preponderance of the 
evidence supports the conclusion that the veteran's 
hypertension was not caused or aggravated by the service-
connected diabetes mellitus.  Critical Wallin element (3) has 
not been met, and the veteran's claim fails on that basis.  
The benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for a bilateral eye 
disability, claimed as secondary to service-connected 
diabetes mellitus.

Relevant law and regulations

The law regarding secondary service connection has been set 
out above and will not be repeated.

Analysis

The veteran and his representative are not claiming that his 
bilateral eye disability was incurred in or aggravated by 
service.  Instead, the veteran and his representative are 
claiming that the bilateral eye disability is secondary to 
the service-connected diabetes mellitus.  

The evidence of record reflects that the veteran has a 
variously diagnosed bilateral eye disorders, to include 
bilateral macular degeneration, cataracts, and suspected 
glaucoma.  Element (1) is met to that extent.  

[The Board further notes that the medical evidence has 
consistently shown no diabetic retinopathy.  If such existed, 
it would be evaluated as part of the service-connected 
diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 
7913.]    

In addition, service connection is in effect for diabetes 
mellitus.  Accordingly, Wallin element (2) has been 
satisfied.

Turning to Wallin element (3), there is of record one 
competent nexus opinion, the report of the June 2006 VA 
examination.  That opinion was not favorable to the veteran's 
claim.  The June 2006 VA examiner opined that it is less 
likely than not that any current eye disability, including 
macular degeneration, glaucoma, and cataracts, was caused or 
aggravated by the service-connected diabetes mellitus.  

The only other evidence which now purports to relate the 
veteran's bilateral eye disability to the service-connected 
diabetes mellitus comes from the statements of the veteran 
himself and his representative.  The Board again notes that 
it is now well established that laypersons, such as the 
veteran and his representative, who are without medical 
training are not competent to relate a disorder to a specific 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).

In the October 2006 written brief presentation, the 
representative argues that the June 2006 VA medical nexus 
opinion contains an inaccurate factual predicate because the 
veteran had had diabetes since the 1970s or 1980s.  See the 
October 2006 written brief presentation, page 2.  However, VA 
treatment records indicate that the veteran was diagnosed 
with diabetes mellitus in 1992, not in 1970s or 1980s as the 
veteran and his representative allege.  

Also in a November 2008 written brief presentation, the 
representative argues that a prior version of the VA 
Adjudication Procedure Manual, M21-1 provides that VA should 
consider cataracts "to be secondary to (that is, a result 
of) type 2 diabetes 'unless shown to be of other origin.'"  
See the November 2008 written brief presentation, page 2.  
However, as has been acknowledged by the veteran's 
representative, that version of M21-1 is not currently 
applicable.  The Board is aware of no presumption of 
cataracts being secondary to diabetes mellitus.

The Board therefore finds that a preponderance of the 
evidence supports the conclusion that the veteran's bilateral 
eye disability was not caused or aggravated by the service-
connected diabetes mellitus.  Critical Wallin element (3) has 
not been met, and the veteran's claim fails on that basis.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a bilateral 
eye disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for a bilateral eye disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


